Citation Nr: 0324176	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  99-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for receding gums. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel










INTRODUCTION

The veteran had active service from May 1987 to September 
1998. 

This matter comes before the Board of Veterans Appeals' 
(Board) on appeal of rating decisions of the Indianapolis, 
Indiana, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was originally before the Board in February 
2001, but was remanded for additional development.  The 
requested development has now been completed, and the case 
has been returned for further consideration.  

The issues of entitlement to service connection for a peptic 
ulcer and for gastritis were also before the Board in 
February 2001.  Subsequently, service connection for 
gastroesophageal reflux disease (claimed as gastritis and 
peptic ulcer disease) was granted in a July 2003 rating 
decision.  The Board considers this to be a full grant of the 
benefits sought on appeal for these issues.  Therefore, the 
issues of entitlement to service connection for gastritis and 
peptic ulcer disease are no longer for consideration by the 
Board. 


FINDINGS OF FACT

1.  The service medical records are negative for evidence or 
diagnosis of receding gums; slight gingival inflammation was 
noted in January 1998.

2.  A February 2003 VA medical opinion states that the 
veteran's gingival recession is consistent with his 
preservice orthodontic treatment, and is not the result of 
active service.  




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
receding gums have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.381 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for receding gums.  He argues that this condition 
developed during active service.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claim, the rating code governing the evaluation of his 
disability, and an explanation of the reasons and bases for 
the denial of his claim, which also indicated what evidence 
was needed to prevail.  In addition, VA has obtained all 
medical records that have been identified by the veteran, and 
has afforded him medical examinations in conjunction with his 
claim.  Finally, in April 2001, the veteran and his 
representative were provided with a letter which specifically 
informed him what must be shown to prevail in his claim, what 
evidence would be obtained by VA, what evidence it was his 
responsibility to submit, and what assistance would be 
provided by VA in obtaining the evidence.  Therefore, the 
Board finds that a remand would serve no useful purpose for 
this issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  

The pertinent laws and regulations state that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 
3.381.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  

A review of the claims folder indicates that the service 
medical records are negative for a diagnosis or evidence of 
receding gums.  January 1998 dental records state that the 
veteran had slight gingival inflammation.  The last time the 
veteran was seen in the dental clinic prior to discharge was 
in August 1998.  These records were negative for receding 
gums.  

The post service medical records include the report of a 
private dental examination conducted in January 2000.  The 
examiner stated that the extra and intraoral examination 
revealed no pathology.  The veteran had generalized slight 
marginal gingival inflammation with light marginal plaque 
build-up.  There was approximately .5 millimeters of gingival 
recession in several locations.  The attached gingival were 
pink, firm, and stippled.  

The veteran was afforded a VA dental examination in February 
2003.  He reported a history of full mouth orthodontic 
treatment prior to service, and routine dental care during 
service.  The veteran was currently focused on several areas 
of mild gingival recession in the upper and lower jaw.  On 
examination, there were small areas of mild gingival 
recession on the facial aspects of the maxillary and 
mandibular cuspids, bicuspids, and first molars.  The 
gingival thickness appeared to be less than average and the 
root portions of the involved teeth appeared to be prominent 
in these areas.  The examiner opined that the gingival 
recession and overall clinical presentation of his dental 
structures was consistent with the etiological history of 
orthodontic treatment prior to military service, and not due 
to service itself.  

The Board finds that entitlement to service connection for 
receding gums is not warranted.  Initially, the Board notes 
that the service medical records are negative for receding 
gums.  The initial evidence of receding gums is found in the 
January 2000 private medical examination.  This examination 
was conducted more than one year after the veteran's 
discharge from service, and does not contain a medical 
opinion that relates the receding gums to active service.  
The February 2003 VA examination also noted mild gingival 
recession.  However, the examiner opined that the recession 
was due to orthodontic treatment prior to active service, and 
not due to service itself.  As there is no evidence of 
receding gums during service, and as the only medical opinion 
states that receding gums are the result of events that 
occurred prior to service, there is no basis for a grant of 
service connection.  

The Board notes that mild gingival inflammation was shown 
during active service, and continued to be shown after 
service on the January 2000 private examination.  As noted 
above, periodontal disease will be considered for service 
connection solely for the purpose of establishing eligibility 
for outpatient dental treatment.  38 C.F.R. § 3.381.  
"Periodontal" is defined as "around a tooth."  Stedman's 
Medical Dictionary 1330 (26th Ed.).  "Gingivitis" is defined 
as inflammation of the gingiva, which is the tissue 
surrounding the teeth.  Stedman's at 717.  Gingivitis is, 
therefore, a periodontal disease.  In accordance with 38 
C.F.R. § 3.381, as a matter of law periodontal disease is not 
a disability for which service connection can be granted for 
the purpose of VA disability.  There is no medical opinion 
that in any way relates this inflammation to the veteran's 
receding gums.  Therefore, the mild gingival inflammation 
noted during service also does not provide a basis for 
entitlement to service connection.  


ORDER

Entitlement to service connection for receding gums is 
denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



